Title: To James Madison from John Morris, 8 August 1812 (Abstract)
From: Morris, John
To: Madison, James


8 August 1812, Erie, Pennsylvania. His volunteer company having been ordered by the governor into service in defense of the frontier bordering on Lake Erie, as was their sole object when they tendered their service to the president, “this company now consider the motive of the President as well as their own at an end in the accomplishment of its object; and through me beg leave to signify their wish to be discharged from their engagement to the President.” Adds that the act supplementary to the Volunteer Act “Seems to present an additional consideration in favour of this application, from the probability that the Volunteers who have or may originate or renew their tender of Service So as to come under the provisions of this, will be preferred.”
